OPINION

Per Curiam:

Charles Gaston pleaded guilty to battery with the intent to commit rape and to carrying a concealed weapon and was sentenced to a term of seven years in the Nevada State Prison.
*178Gaston’s contention of denial of Ms right to counsel based on being represented by ineffective counsel finds no support in the record on appeal based on the standard set out in Founts v. Warden, 89 Nev. 280, 511 P.2d 111 (1973); see also, Warden v. Lischko, 90 Nev. 221, 523 P.2d 6 (1974); nor does Gaston’s allegation overcome the evidence presented at the evidentiary hearing on his petition for post-conviction relief and the presumption that Ms attorney fully discharged Ms duties. Warden v. Lischko, supra; Lundy v. Warden, 89 Nev. 419, 514 P.2d 212 (1973); Smithart v. State, 86 Nev. 925, 478 P.2d 576 (1970).
Gaston’s assertion that he was denied an evidentiary hearing as to the truth or falsity of an alleged promise by defense counsel that he would be sentenced to no more than five years if he pleaded guilty to lesser charges is unfounded. The record clearly indicates that Gaston was given an evidentiary hearing on his petition for post-conviction relief in which tMs issue was raised and resolved against him as being unsupported by the evidence. The record further indicates that his guilty pleas were knowingly and voluntarily entered. Armstrong v. Warden, 90 Nev. 8, 518 P.2d 147 (1974).
Affirmed.